HARWOOD,, Presiding -Judge.
Auville Branum, a convict now under sentence of 20 years for homicide, has filed a document petitioning this court to (1) review an order of Hon. T. W. Thagard, Judge of the Circuit Court of Butler County, Alabama, dismissing a petition for a “writ of error coram nobis,” and (2) requesting this court' to issue a writ of error coram nobis.
Attached to this document is a copy of the petition filed with Judge Thagard. This document is faulty in many aspects and consists of nothing more than naked alle^ gations of supposed violations of Braiium’s constitutional rights.
There is nothing for us to review in connection with Judge Thagard’s action in the premises, since under no possible construction could this matter be treated as *236an appeal, no attempt having been made to perfect an appeal in any manner. See Carter v. State, 18 Ala.App. 624, 93 So. 228.
This court is clearly without jurisdiction to treat this document as an original application for leave to apply to the Circuit Court of Butler County for a writ of error coram nobis, to review the action of that court in adjudging Auville Branum guilty of homicide.
No appeal was ever perfected to this court from the judgment of guilty in the homicide prosecution. Hence this court never acquired jurisdiction of such judgment, and certainly cannot now assume jurisdiction. Ex parte Smith', 265 Ala. 60, 89 So.2d 694.
The Attorney General has filed a motion to dismiss this proceeding on the ground that it affirmatively appears that this court has no jurisdiction in the premises. The motion is well taken, and is hereby granted.
Motion to dismiss granted.